Citation Nr: 0912157	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dental trauma, for 
the purpose of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from October 1984 to March 
1985, and September 1990 to May 1991.  The claims folder has 
been rebuilt.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1999 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).

In October 2006, the Board denied service connection for 
joint pain and swelling of the hands, claimed as due to an 
undiagnosed illness; and remanded the issues on the title 
page of this decision for further development.  The case has 
since returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, his diagnosis 
of PTSD is related to a verified stressor.

2.  The medical evidence shows that the Veteran's advanced 
dental and periodontal disease is related to dental neglect 
and poor oral hygiene.  Chronic residuals of dental trauma 
are not objectively shown.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  Chronic dental disability resulting from trauma was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's claim for PTSD, the Board concludes that the VCAA 
does not preclude the Board from adjudicating the veteran's 
claim. This is so because the Board is taking action 
favorable to the veteran by granting the service connection 
claim for PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the service connection claim for dental 
trauma, the VCAA duty to notify was satisfied by way of 
letters sent in January 2003, April 2003, November 2006, May 
2007, June 2007, and October 2008 that fully addressed all 
notice elements.  The letters informed the Veteran of what 
evidence was required to substantiate the claim, and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The RO also informed the Veteran as to how disability ratings 
and effective dates are assigned in a December 2008 
supplemental statement of the case.  See Dingess/Hartman, 
supra.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As noted, the Veteran's claims folder 
has been rebuilt.  The rebuilt claims folder contains copies 
of some service personnel records, records from the Social 
Security Administration, internet copies of unity history for 
units in the Persian Gulf, responses from the National 
Personnel Records Center and the U.S. Army & Joint Services 
Records Research Center (JSRRC) and the veteran's 
contentions.  The Veteran was afforded VA medical 
examinations in conjunction with these claims.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


III.  Service Connection Claims

A.  PTSD

In this case, the evidence shows that the Veteran is 
currently diagnosed with PTSD.  In June 1999, the Veteran was 
referred for evaluation of cognitive functioning by the VA 
Gulf War Referral Center.  At that time, his score on the 
PTSD scale was consistent with the presence of combat-related 
PTSD.  VA outpatient records beginning in 2003 show diagnoses 
of PTSD.  A November 2008 examination report shows that the 
veteran meets the DSM-IV criteria for PTSD.

Notwithstanding the above evidence, the crucial and 
dispositive element in this case involves the Veteran's 
claimed in-service stressors.  A finding that the Veteran 
engaged in combat with the enemy during active service (see 
38 U.S.C.A. § 1154(b) (West 2002), or independent evidence 
which confirms the Veteran's account of in-service stressors 
is necessary to establish service connection for PTSD.

When a Veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2008).

If the Board finds that the Veteran did not engage in combat 
with the enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395). Service department 
records 

The Veteran's reported stressors include 1) witnessing scud 
missile attacks and being subjected to scud missile warnings 
(see 1998 "PTSD Questionnaire," March 2003 statement, and 
November 2008 VA examination report); and 2) witnessing a man 
from Pakistan being hit and killed by a mail truck in which 
the Veteran was a passenger (see PTSD Questionnaire dated in 
1998).  

The evidence shows that the Veteran served in the Persian 
Gulf from September 1990 to May 1991 and was attached to the 
778th Maintenance Company.  He was not in receipt of combat 
decorations or other indicia of combat.  

Initially, the Board finds that the Veteran's description of 
the stressor incident regarding the man who was killed by the 
mail truck is too vague; the Veteran has not indicated the 
date, the exact place where it took place, or the name of the 
individual involved.  Thus, any attempt to corroborate that 
stressor would be futile.  

However, with regard to the scud missile stressor, the JSRRC 
researched an Information Paper submitted by the Office of 
the Special Assistant for Gulf War Illnesses regarding Iraq's 
Scud Ballistic Missiles fired during the 1990 to 1991 Gulf 
War.  The extract provided a listing of documented Iraqi Scud 
missile attacks against Saudi Arabia, Qatar, and Bahrain from 
January 20, 1991, to February 26, 1991.  Review of the 
extract shows that the Veteran's unit was not directly fired 
upon by Iraqi Scud missiles.  However, during the early part 
of the Scud missile attacks, alerts were broadcast to the 
whole theater of operation until they were later broadcast 
only to the area directly under attack.  

As noted, one of the veteran's stressors was being subjected 
to scud missile attack alerts.  According to a March 2003 
statement, the veteran indicated that he was "constantly 
coming off and on chemical attack warnings, constantly 
putting on and taking off my chemical protection suits."  
Also, on November 2008 VA examination, the Veteran reported 
that he was not in direct combat, but his unit in the Persian 
Gulf was always receiving broadcasts and alerts of the 
attacks; the alerts caused him a great deal of stress.

Significantly, the November 2008 VA examiner ultimately 
determined that the Veteran meets the criteria for a 
diagnosis of PTSD, and stated that there is documentation 
that the Veteran had been exposed to traumatic and life 
threatening situations and events while he was in the Persian 
Gulf War I.  

Because the Veteran has been diagnosed with PTSD, which is 
linked to a verified stressor (being subjected to broadcast 
alerts of incoming scud missiles), and resolving all doubt in 
the Veteran's favor, the Board finds that the evidence of 
record is sufficient to support a finding of service 
connection for PTSD.  Accordingly, the Veteran's claim for 
service connection for PTSD is granted.

B.  Dental Trauma

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  38 C.F.R. § 
3.381(b).

The Veteran essentially contends that when his unit was 
activated for the Gulf War, temporary fillings were placed in 
certain teeth with the understanding that the dental 
treatment would be completed upon his return.  He asserts 
that his dental condition got worse because the dental 
treatment was not completed. 

In November 2008, the Veteran underwent a VA dental 
examination.  Examination revealed multiple teeth with 
advanced caries; several of which were nonrestorable.  
Advanced periodontal disease was also indicated.  The 
examiner stated that the Veteran's dental problems are 
directly related to dental neglect and poor oral hygiene.  He 
further noted that there is no evidence of dental trauma 
related to active service.  

To the extent that the Veteran claims that the "trauma" he 
sustained was the placement of temporary fillings, the Board 
notes that the temporary fillings constitute ameliorative 
care and in no way constitutes "trauma," as contemplated by 
the regulations.

Without competent evidence that the Veteran has a current 
dental disability as a result of in-service trauma, there is 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Since the Veteran does not have 
residuals of dental trauma, there is no factual or legal 
basis to establish service connection, and the claim is 
denied.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing monetary 
benefits. 

Entitlement to service connection for dental trauma, for the 
purpose of VA treatment, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


